         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 1 of 47




               IN THE UNITED STATES DISTRICT COURT                                    Style Definition: Normal: Font: Equity Text A

              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

SPORT & WHEAT CPA PA,                                                                 Formatted Table

a Florida corporation, individually and
on behalf of a class of similarly situated
businesses and individuals,

       Plaintiﬀ,
                                                 Case No. 3:20-cv-5425-TKW-HTC
v.

SERVISFIRST BANK INC.;
SYNOVUS BANK;
THE FIRST, A NATIONAL
BANKING ASSOCIATION; and
TRUIST BANK,                                                                          Formatted: Font: Times New Roman


       Defendants.

           SECOND AMENDED CLASS ACTION COMPLAINT

      Plaintiﬀ Sport & Wheat CPA PA (“Sport & Wheat”) now brings this

amended complaint. Sport & Wheat is a small accounting ﬁrm that assisted several

small businesses with applying for loans in the federal “Paycheck Protection

Program,” an emergency initiative of the Small Business Administration that was

intended to dispense hundreds of billions of dollars through bank loans to keep the

U.S. economy aﬂoat.

      Sport & Wheat worked hard—and at lightning speed—to help its clients ﬁle

loan applications, which the Defendant banks relied upon in making their loans.


                                             1
           Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 2 of 47




The Defendant banks beneﬁted from Sport & Wheat’s advance work, and they

were aware of it. But they did not pay a dime for it, despite federal law requiring

them to.

      This action is on behalf of Sport & Wheat and all similarly situated agents

who helped borrowers access the Paycheck Protection Program, but were

uncompensated for the hard work they did.

                    TABLE OF RELEVANT AUTHORITIES

      The following authorities are especially relevant to resolution of this action.

For ease of consultation, Sport & Wheat sometimes uses these more familiar

names, rather than the full citations.

 Familiar Name Used in this                    Formal Citation                           Formatted Table

 Complaint

 CARES Act.                                    Pub. L. No. 116-136.

 Paycheck Protection Program.                  Section 1102 of the CARES Act;
                                               15 U.S.C. § 636(a)(36).

 PPP Interim Final Rule.                       85 Fed. Reg. 20811.

 The SBA’s Section 7(a) lending                Section 7(a) of the Small Business Act,
 program.                                      Pub. L. No. 85-536, as amended; now
                                               codiﬁed at 15 U.S.C. § 636(a).




                                           2
            Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 3 of 47




                                INTRODUCTION

       1.     As part of its response to the COVID-19 pandemic, Congress created

the Paycheck Protection Program (the “PPP”), to provide emergency loans to small

businesses.

       2.     The PPP was initially enacted in the Coronavirus Aid, Relief, and

Economic Security Act, also known as the CARES Act, which was signed into law

on March 27, 2020. The initial round of funding was $349 billion. The PPP was

replenished on April 24, 2020 when Congress added another $310 billion to the

available pool.

       3.     The PPP, one of the CARES Act’s core programs, is a program which

oﬀers loans of up to $10 million to businesses with fewer than 500 workers. It was

designed to assist small businesses in keeping their employees on the books and the

businesses intact during the worst part of the national shutdown.

       4.     The PPP’s enabling statute generally provides that if a small business

uses a PPP loan to continue paying its employees, most or all of the loan will be

forgiven. The PPP represents a direct injection of federal cash into the economy.

       5.     The U.S. Small Business Administration (“SBA”) administers the

PPP.




                                          3
            Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 4 of 47




       6.     Congress decided to channel PPP money through the Small Business

Administration, rather than setting up an entirely new federal bureaucracy, because

that was the fastest way to accomplish the goal of getting money into the hands of

small businesses and their employees.

       7.     In these circumstances, the SBA does not make loans directly to small

businesses. Rather, the SBA serves as a guarantor for banks and other ﬁnancial

institutions who ultimately make the loans. The ﬂow of the funds between relevant

entities looks like this:




       U.S. Small Business            Financial               Small Business
         Administration              Institutions               Borrowers
                                     (Defendants)             (“Borrowers”)           Formatted: Font: Times New Roman


       8.     Lenders that make PPP loans receive an origination fee equal to a

percentage of each loan amount. There is a sliding scale, such that the smallest

loans come with the largest percentage fees.

       9.     These fees are paid directly to lenders by the SBA and are earned

when the loan is originated. Lenders may still earn additional money—interest—on

top of these fees. All of the risk is borne by the federal government.




                                           4
             Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 5 of 47




       10.     Congress has long understood that some small business borrowers

need the assistance of accountants, attorneys, or other ﬁnancial professionals to

assemble, prepare, process, and ﬁle their PPP loan applications. These

professionals are known as “agents.”

       11.     Sport & Wheat, itself a small business, is a Pace, Florida-based

accounting ﬁrm that acted as an agent under the PPP.

       12.     The PPP regulations incentivize agents to provide assistance to

borrowers. It states that agents’ fees will be paid by the lender, out of the

origination fees the lender receives from the SBA.

       13.     And, to ensure that all PPP loan money goes toward supporting small

business, the relevant rule further provides that agents may not collect fees from

the borrower, or from PPP loan proceeds.

       14.     Thus: agents were contemplated to be part of the PPP process;

lenders’ fees are the only intended source of compensation for agents; and

lenders—who agreed to these rules by participating in the PPP—know all this.

       15.     Each of the Defendants participated in a transaction with a borrower,

with Sport & Wheat acting as agent. Notwithstanding the clear Congressional

intent of the PPP, each of the Defendants has refused to pay Sport & Wheat the fees

it is entitled to as an agent.



                                            5
            Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 6 of 47




      16.     Defendants’ refusals cite their own generally applicable policies,

meaning that Defendants are also refusing to pay other members of the class this

action seeks to represent.

      17.     As a result of Defendants’ policies, thousands of CPAs and other

agents are not being compensated for their work.

      18.     The CARES Act embodies “the sense of the Senate,” that the

Paycheck Protection Program should “prioritize” loans to “small business concerns

and entities in underserved and rural markets, including veterans and members of

the military community, small business concerns owned and controlled by socially

and economically disadvantaged individuals . . . , women, and businesses in

operation for less than 2 years.” 15 U.S.C. § 636(a)(36)(P)(iv).

      19.     Defendants’ policies violate that provision too. They unjustly

discriminate against the smallest of small businesses. The smallest businesses are,

on the whole, less ﬁnancially sophisticated and less likely to have in-house

accountants—and therefore more likely to need the services of an agent to

successfully apply get a PPP loan. By refusing to compensate agents, Defendants

are choking oﬀ access to funds for the least sophisticated of enterprises.

      20.     Defendants’ unlawful policies have hurt the smallest businesses in yet

another way: while the pool of funds was enormous, it was not unlimited. The



                                           6
             Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 7 of 47




initial $349 billion ran out within days, which is why Congress replenished the

funds with another $310 billion. According to the SBA’s May 8, 2020 report, that

money is quickly running out. Small businesses that need these funds don’t have

endless time to navigate the system. Without the help of an agent, the smallest of

businesses will be unable to get a fair shot at the funds before they dry up.

       21.     Defendants’ policies are unlawful and run counter to Congress’s stated

intent: keeping small businesses aﬂoat during this terrible economic time. And

Defendants’ policies violate federal law. Sport & Wheat seeks redress on behalf of

itself and the class.

                           JURISDICTION AND VENUE

       22.     This Court has original jurisdiction over this action under the Class

Action Fairness Act, 28 U.S.C. § 1332(d), because this is a class action in which:

(1) at least some members of the proposed class have diﬀerent citizenship from any

Defendant; (2) the proposed class consists of more than 100 persons or entities;

and (3) the claims of the proposed class Members exceed $5,000,000 in the

aggregate.

       23.     This Court also has original jurisdiction under the general federal

question statute, 28 U.S.C. § 1331, because this action arises under the laws of the

United States.



                                            7
          Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 8 of 47




       24.       This Court has personal jurisdiction over each of the Defendants

because they do business in this district, including with their own borrowers, they

direct their business activities with Sport & Wheat into this district, and a

substantial number of the events or omissions giving rise to the claims took place in

this district.

       25.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2),

because a substantial part of the events or omissions giving rise to the claims

occurred in this district. Specifically, Sport & Wheat performed its work in this

district, for borrowers residing in this district, who applied for PPP loans from the

Defendants while in this district, and Defendants marketed, promoted, and

accepted applications for PPP loans in this district.

                                         PARTIES

       26.       Plaintiﬀ Sport & Wheat, CPA, PA is a Florida corporation with its

principal place of business in Pace, Florida.

       27.       As used in this complaint, a “Borrower” means one of several clients

of Sport & Wheat that applied for and received a PPP loan from one Defendant (or

more generally, any business who received a PPP loan from a Defendant by using

the services of a class member).




                                              8
             Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 9 of 47




       28.     Defendant ServisFirst Bank, Inc. is a Florida for-proﬁt corporation

with its principal place of business in Birmingham, Alabama.

       29.     Defendant Synovus Bank is a Georgia for-proﬁt corporation with its

principal place of business in Columbus, Georgia.

       30.     Defendant The First, A National Banking Association (“TheFirst”) is

a national banking association headquartered in Hattiesburg, Mississippi.

       31.     Defendant Truist Bank is a North Carolina for-proﬁt corporation with

its principal place of business in Charlotte, North Carolina.

                         THE COVID-19 CRISIS
             BEGINS HITTING SMALL BUSINESSES IN AMERICA

       32.     Small businesses are the backbone of the American economy. Indeed,

about half of America’s workers work at a small business. These businesses and

their employees have been hit hard by the global COVID-19 outbreak.

       33.     On March 11, 2020, the COVID-19 outbreak was characterized as a

pandemic by the World Health Organization. Most countries of the world adopted

travel restrictions and stay-at-home policies in order to slow the spread of COVID-

19 and “ﬂatten the curve” so as to not overwhelm the health sector’s capacity to

treat patients.

       34.     On March 13, 2020, President Trump issued a proclamation declaring

a national emergency concerning the COVID-19 pandemic. A combination of


                                           9
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 10 of 47




federal, state, and private actions led to the closure of large sectors of the economy,

with the eﬀect of throwing millions of small businesses into jeopardy.

       35.    The President and the Congress quickly understood the need for

economic support in the face of the pandemic.

       36.    On March 25, 2020, in response to the COVID-19 crisis, the United

States Senate passed the Coronavirus Aid, Relief, and Economic Security Act—the

“CARES Act.” The Act passed the House the next day, and it was signed into law

as Pub. L. No. 116-136 on March 27, 2020.

       37.    At President Trump’s signing of the CARES Act, U.S. Rep. Steve

Chabot, ranking member of the House Small Business Committee, praised the

legislation as giving small businesses a great chance to reopen.1 Florida’s U.S.

Senator, Marco Rubio, chair of the Senate Small Business and Entrepreneurship

Committee, stated that the “bipartisan small business package . . . will provide

emergency relief so that millions of American workers can keep their jobs and

millions of small businesses can stay open.”2 The Senate Majority Whip, John




1 Remarks by President Trump at Signing of H.R. 748, The CARES Act, The White House (available
at https://www.whitehouse.gov/briefings-statements/remarks-president-trump-signing-h-r-748-
cares-act/).
2 Press Release, Sen. Rubio, Rubio Applauds Passage of Phase 3 Coronavirus Emergency Relief Bill

(Mar. 25, 2020) (available at https://www.rubio.senate.gov/public/index.cfm/press-
releases?ContentRecord_id=D08E8A75-546A-4C56-A890-B948048E9B5C).

                                              10
          Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 11 of 47




Thune, stated that the PPP loans provided by the CARES Act “will deliver relief to

small businesses to help them and their workers weather this storm.”3

       38.    The CARES Act poured trillions of federal dollars into the economy.

Unprecedented in size and scope, the legislation was the largest economic stimulus

package in U.S. history, amounting to 10% of the total U.S. gross domestic product.

                         THE CARES ACT AND
               ITS INTERSECTION WITH EXISTING SBA LAW

       39.    Congress created the Paycheck Protection Program in Section 1102 of

the CARES Act.

       40.    Rather than setting up an entirely new federal bureaucracy, and

recognizing the need to act quickly, Congress decided to route these loans through

the Small Business Administration and its existing network of private lenders.

       41.    The Small Business Administration was created by Congress in 1958

with the passage of the Small Business Act, Pub. L. No. 85-536. Its stated aim was

to “aid, counsel, assist, and protect . . . the interests of small-business concerns . . .

to maintain and strengthen the overall economy of the Nation.” Id.

       42.    Section 7(a) of the Act allowed the SBA to make loans to small

businesses. This section has been amended over the years and is presently codiﬁed


3Press Release, Sen. Thune, Thune Statement on Senate Passage of Bipartisan Coronavirus Relief
Package (Mar. 25, 2020 (available at https://www.thune.senate.gov/public/index.cfm/press-
releases?ID=CA914CF0-5C3D-4A02-B6F2-84925B5467BD).

                                               11
        Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 12 of 47




at 15 U.S.C. § 636(a). Over the decades and in partnership with private lenders, the

SBA’s Section 7(a) program has supported companies employing millions of

Americans.

      43.       In sum, Section 1102 of the CARES Act is the section that created the

Paycheck Protection Program, and Section 1102 amends Section 7(a) of the SBA’s

enabling act.

      44.       Most of Section 1102 was codiﬁed at 15 U.S.C. § 636(a)(36).

      45.       Acting under its rulemaking authority over the years, the SBA has

written regulations which govern the implementation of the Section 7(a) program.

      46.       As discussed below, the SBA also enacted regulations to implement

the PPP statute. These regulations are diﬀerent and override elements of the

Section 7(a) regulations.

            THE PAYCHECK PROTECTION PROGRAM’S DESIGN

      46.47. The PPP gives American small businesses with eight weeks of cash

ﬂow assistance through federally-guaranteed loans with a short term of two years

and a low interest rate. Under the PPP, the SBA guarantees private lenders’ loans.

      47.48. One of the most important aspects of the PPP is that if a company

retains its workforce for a period of time, the loans are forgiven. Congress set such

generous terms because its primary goal was keeping Americans paid.



                                           12
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 13 of 47




       48.49. The PPP was intended to be extremely generous to lenders, so that

they would rapidly disburse the billions in federal funds through the economy.

       49.50. One of the ways the PPP does this is by paying lenders an origination

fee—either 1%, 3%, or 5%—based on the size of the loans. 15 U.S.C.

§ 636(a)(36)(P)(i).

       50.51. Lenders are not necessarily permitted to retain the entire origination

fee for themselves, however. Under the PPP statute and its implementing rule, this

fee must be divided with an “agent,” such as Sport & Wheat, when the agent assists

with a loan transaction.

       51.52. As used hereafter in this complaint, “PPP Agent” speciﬁcally means a

person who acted as an agent to assist a Borrower in applying for a loan under the

Paycheck Protection Program.

       52.53. The statute, 15 U.S.C. § 636(a)(36)(P)(ii), sets a cap on PPP Agents’

fees, as follows:

              (ii) Fee limits.—
              An agent that assists an eligible recipient to prepare an
              application for a covered loan may not collect a fee in
              excess of the limits established by the Administrator.

       53.54. Accordingly, how a PPP Agent can collect a fee, and how much, is a

decision Congress expressly delegated to the Small Business Administration.




                                           13
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 14 of 47




       54.55. The SBA exercised its rulemaking authority under this and other

provisions of the Paycheck Protection Program statute, issuing the PPP Interim

Final Rule on April 2, 2020, making it eﬀective April 15, 2020. 85 Fed. Reg. 20811.4

       56.    The PPP Interim Final Rule overrode conﬂicting rules from the “old”

Section 7(a) lending program. It did so expressly and impliedly. One way it did so is

by including express statements, like: “The program requirements of the PPP

identified in this rule temporarily supersede any conflicting Loan Program

Requirement (as defined in 13 CFR 120.10).” Another way it did so is by

establishing rules that implement the PPP statute, but are incompatible with the old

Section 7(a) program.

       57.    Accordingly, there are special PPP-only rules that apply to the

relationship of all PPP participants (lenders, borrowers, and agents).

       55.58. As relevant here, the PPP Interim Final Rule provides:

              c. Who pays the fee to an agent who assists a borrower?
                  Agent fees will be paid by the lender out of the fees
              the lender receives from SBA. Agents may not collect
              fees from the borrower or be paid out of the PPP loan
              proceeds. The total amount that an agent may collect
              from the lender for assistance in preparing an application
              for a PPP loan (including referral to the lender) may not
              exceed:


4Available at https://www.sba.gov/sites/default/files/2020-
04/PPP%20Interim%20Final%20Rule_0.pdf.

                                             14
        Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 15 of 47




                i. One (1) percent for loans of not more than
             $350,000;
                 ii. 0.50 percent for loans of more than $350,000 and
             less than $2 million; and
                iii. 0.25 percent for loans of at least $2 million.
                 The Act authorizes the Administrator to establish
             limits on agent fees. The Administrator, in consultation
             with the Secretary, determined that the agent fee limits
             set forth above are reasonable based upon the application
             requirements and the fees that lenders receive for making
             PPP loans.
85 Fed. Reg. 20811, 20816 (emphasis added).

      56.59. The U.S. Treasury also distributed a fact sheet for lenders in

connection with this rule. Paycheck Protection Program (PPP) Information Sheet, U.S.

Treasury.5 As relevant in the Treasury’s fact sheet:

             How will agents be compensated? Agent fees will be
             paid out of lender fees. The lender will pay the agent.
             Agents may not collect any fees from the applicant. The
             total amount that an agent may collect from the lender for
             assistance in preparing an application for a PPP loan
             (including referral to the lender) may not exceed:

                 One (1) percent for loans of not more than $350,000;

                 0.50 percent for loans of more than $350,000 and less than $2
                  million; and

                 0.25 percent for loans of at least $2 million.



5Available at
https://home.treasury.gov/system/ﬁles/136/PPP%20Lender%20Information%20Fact%20Sheet.p
df.

                                           15
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 16 of 47




(Some emphasis added.)                                                                 Formatted: Font: Times New Roman


      57.60. The PPP was in such high demand that its initial $349 billion

allotment was exhausted after just fourteen days. Congress has followed on with a

supplement, and on April 24, 2020, the President signed H.R. 266, the Paycheck

Protection Program and Health Care Enhancement Act, Pub. L. No. 116 139, into

law. This second act authorized an additional $310 billion in funding for the

Paycheck Protection Program.supplemental authorizations. Other than making

additional money available, this statute isthey are not independently significant to

the claims in this action.

                      THE ROLE OF PPP AGENTS IN
                 THE PAYCHECK PROTECTION PROGRAM

      58.61. It has been a longtime practice under Section 7(a), the small business

lending program, for lenders and borrowers to rely on the services of “agents.”

“Agents” are entities like accounting ﬁrms, bookkeepers, and other ﬁnancial

professionals who help borrowers navigate the Small Business Administration’s

complex processes and the landscape of the SBA lending program, and who help

lenders by feeding them completed loan packages.

      59.62. Agents are especially important for the smallest of small businesses—

who do not have such professionals in house.




                                          16
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 17 of 47




      60.63. In the context of the PPP, agents gather ﬁnancial documents, explain

the law, prepare loan applications, and shepherd those applications through banks’

processes to completion. Agents may also assist with helping borrowers obtain the

critical loan forgiveness later on.

      61.64. In the context of the Section 7(a) program, “Agent” hashad a speciﬁc

regulatory deﬁnition, which can be found at 13 CFR § 103.1(a):

             (a) Agent means an authorized representative,
             including an attorney, accountant, consultant,
             packager, lender service provider, or any other
             individual or entity representing an Applicant or
             Participant by conducting business with SBA. For
             purposes of SBA’s business loan programs, the term
             Agent includes but is not limited to:

             ...

             (2) Packager: An Agent who prepares the Applicant's
             application for financial assistance and is employed
             and compensated by the Applicant.

             (3) Loan Broker (also known as Referral Agent): an Agent
             who, on a specific transaction, either assists the Applicant
             in finding an SBA Lender that will be willing to make a
             loan to the Applicant or assists the SBA Lender in finding
             an Applicant. A Loan Broker may be employed and
             compensated by either the Applicant or the SBA Lender
             (but not both). Compensation paid to a Loan Broker by
             an SBA Lender may not be passed on to the Applicant
             and may not be paid out of SBA–guaranteed loan or
             debenture proceeds.

13 CFR § 103.1(a) (emphasis added).                                                  Formatted: Font: Times New Roman




                                         17
        Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 18 of 47




      62.65. The Treasury’s fact sheet uses a similar deﬁnition of “agent,”

speciﬁcally in connection with the PPP.6

      66.    In this context, Sport & Wheat acted as an “agent,” in the sense that it

was a borrower’s “authorized representative . . . representing an Applicant”—

namely, Sport & Wheat’s clients, the Borrowers.

      67.    Each Borrower authorized Sport & Wheat to represent it in connection

with procuring PPP loans, the details of which are discussed in sections below.

      68.    Each Borrower agreed to pay Sport & Wheat—its longtime accounting

ﬁrm on other matters—for the value of its time spent on PPP transactions

      63.69. Before the Paycheck Protection Program, —that is, in the “old”

Section 7(a) lending program—an agent could charge a borrower for his or her

services. An agent involved in a transaction and receiving a fee, but was required to

take certain administrative steps, including ﬁling a compensation agreement on aan

SBA form created by the SBAthat gave disclosure of the Agent’s role to the Lender

and Borrower. 13 CFR § 103.5(a). Each agreement “govern[ed] the compensation

charged for services rendered or to be rendered to the Applicant or lender in any

matter involving SBA assistance.” SBA callscalled this “Form 159.” (Ex. A.)



6Paycheck Protection Program (PPP) Information Sheet, U.S. Treasury, available at:
https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%20Fact%20Sheet.p
df.

                                           18
           Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 19 of 47




      64.70. The PPP Interim Final Rule modiﬁed this procedure. Under that rule,

a PPP Agent’s fee is to be paid from the lender’s origination fee.

      65.    Harmonizing these provisions, a Borrower may agree to hire a PPP

Agent, subject to the fee caps set by the SBA in its PPP Interim Final Rule; and to

be paid under 13 CFR § 103.5(a), the PPP Agent must submit the arrangement in

writing on SBA’s Form 159.

      66.    The SBA has another relevant regulation, 13 CFR § 120.195. This

regulation requires Borrowers to identify “agents” who assisted them in obtaining a

loan, describe the work performed, and describe the fee to be paid.

      67.    Under this provision, any Defendant who accepted a loan application

from a Borrower involving Sport & Wheat must have assured itself that Sport &

Wheat was identiﬁed on the loan application, along with its work performed and the

fee to be paid.

      71.    Sport & Wheat acted as a PPP Agent with respect to each Defendant

on at least one Borrower’s transaction, the details of which are discussed in sections

below. The PPP Interim Final Rule says nothing about obtaining the lender’s

approval in advance of payment to a PPP Agent.

      72.    The PPP Interim Final Rule also does not say that Form 159 needs to

be used.



                                          19
          Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 20 of 47




      73.    In short, the PPP Interim Final Rule has repealed these conﬂicting

parts of Section 7(a)’s background rules.

      1      Each Borrower agreed to pay Sport & Wheat       its longtime accounting

ﬁrm on other matters     for the value of its time spent on PPP transactions

      68.74. Each of the Defendants here knew that their Borrowers had utilized

the services of Sport & Wheat as a PPP Agent. When each Defendant was asked to

compensate Sport & Wheat, each Defendant refused. Those circumstances are also

detailed below.

      69.75. Each Defendant refused to permit Sport & Wheat from collecting the

money it earned, and in refusing to do that, each Defendant violated the law.

      70.76. In part, each Defendant did that by (1) refusing to listaccept Sport &

Wheat as a PPP Agent, even though it was authorized to act as such by a Borrower;

(2) actually removing Sport & Wheat’s name from PPP loan documents, including

applications,; or (3) ordering Borrowers to remove Sport & Wheat’s name and

signature from submitted applications—all in violation of law. The circumstances

of these acts are also detailed below.

      71.77. At all times, Sport & Wheat intended to be compensated for its work,

and intended to comply with all provisions of law necessary to be lawfully

compensated.



                                            20
        Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 21 of 47




      78.    Sport & Wheat’s only permissible source of compensation, under the

PPP statute and its implementing rule, is the Defendants’ statutorily-created

origination fees. These fees were intended to be divided with Sport & Wheat. It is

of no moment that they passed through the Defendants’ hands ﬁrst.

      72.79. Defendants are now liable to Sport & Wheat because they acted with

full knowledge of the relevant federal laws and accepted the beneﬁt of Sport &

Wheat’s services.

      FACTUAL ALLEGATIONS SPECIFIC TO SPORT & WHEAT’S
            INTERACTION WITH EACH DEFENDANT

      73.80. Sport & Wheat is a CPA ﬁrm located in Pace, Florida. It has

approximately 1,000 clients, approximately 200–250 of which are small businesses

or sole proprietorships. It provides accounting and tax services.

      74.81. Like many CPA ﬁrms around the country, Sport & Wheat realized that

many of its small business clients likely would be applying for PPP loans.

Accordingly, Sport & Wheat immediately began to study the law, regulations, and

rules issued by the government, as well as guidance from CPA societies, banks and

other recognized authorities.

      75.82. Due to the extremely quick passage of the law and the knowledge that

the funds would likely run out after being given on a “ﬁrst come/ﬁrst served” basis,




                                         21
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 22 of 47




Sport & Wheat employees put considerable time into their research, and they set

aside other opportunities for proﬁtable work.

      76.83. Sport & Wheat initiated contact with its hardest-hit small business

clients to inform them of the PPP and to advise them that if a PPP loan was used to

keep its employees employed during the pandemic, all or a substantial portion of

that loan would be forgiven.

      77.84. Shortly after the PPP became public, Sport & Wheat was inundated

with requests from its clients for assistance in applying for PPP loans, many of

which were desperately trying to avoid laying oﬀ employees.

      78.85. During March and April 2020, Sport & Wheat assisted approximately

50 clients in preparing, processing, and ﬁling PPP loan applications.

      79.86. Some lenders have agreed to payThe transactions described below are

just a subset of the transactions where Sport & Wheat for its services.should have

been compensated. They are examples of the pattern of conduct by Defendants,

however, have refused.

                                     ServisFirst

      80.87. On April 2, 2020, Sport & Wheat was asked by one of its small

business clients, “Borrower R,” to assist it in applying for a PPP loan.




                                          22
        Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 23 of 47




      81.88. Borrower R is an engineering ﬁrm specializing in the design and

manufacturing of equipment used by mechanics to repair vehicles. It is a Florida

limited liability company. Borrower R has eight employees.

      82.89. Due to the COVID-19 pandemic and the cessation of almost all of its

business, Borrower R was considering furloughing a number of its workers.

      83.90. In applying for a PPP loan with Defendant ServisFirst on behalf of

Borrower R, Sport & Wheat expended 6.8 hours of time preparing, processing and

ﬁling the PPP loan application and supporting documents.

      84.91. Sport & Wheat’s work may continue even after Borrower R’s loan is

funded, helping . Borrower R prepare the necessary certiﬁcations in order for the

PPP loan to be forgiven. This “back-end work” is part and parcel of Sport &

Wheat’s arrangement with its clients. The form for this work was recently released

and runs eleven pages.

      85.92. Between April 2, 2020 and April 7, 2020, Sport & Wheat prepared,

signed as PPP Agent, hand-delivered, and e-mailed to Borrower R and ServisFirst

diﬀerent iterations of the PPP loan application and supporting documents.

      86.93. Thus, ServisFirst was aware that Borrower R was working on the

application.




                                        23
           Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 24 of 47




      87.94. On April 7, 2020, Borrower R ﬁled its PPP loan application through

ServisFirst’s portal using the information and documents that Sport & Wheat had

prepared. Borrower R requested a PPP loan in the amount of $94,165.

      88.95. On or about April 10, 2020, ServisFirst funded the requested loan for

Borrower R.

      89.96. Based on the size of this loan, applying the formula in the Paycheck

Protection Program, and on information and belief, ServisFirst will receive or has

received its PPP loan origination fee of $4,708.25 (5% × $94,165).

      90.97. ServisFirst is required under the SBA rule to pay Sport & Wheat’s fees

as Borrower R’s PPP Agent. Under the rule, Sport & Wheat’s fee can be as much as

1% of the loan, or $941.65.

      91.98. On April 17, 2020, Borrower R asked ServisFirst about payment of

Sport & Wheat’s fees as Borrower R’s PPP Agent.

      92.99. ServisFirst advised Borrower R that “[t]he SBA guidance on charging

the client fees changed late in the game. The Bank has made a decision to not pay

agents.”

      93.100.       Borrower R communicated this to Sport & Wheat the same day.

      94.101.       ServisFirst’s representation that the SBA guidance “changed”

is false. In fact, the PPP Interim Final Rule mandated that PPP “Agent fees will be



                                         24
        Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 25 of 47




paid by the lender out of the fees the lender receives from SBA.” That has not

changed.

      95.102.       Sport & Wheat has not been compensated by ServisFirst for its

services as Borrower R’s PPP Agent.

      96.103.       Had Sport & Wheat not performed its work, ServisFirst would

not have been able to fund this loan or earn its origination fee from the SBA.

      97.104.       In addition to Borrower R, Sport & Wheat assisted, is presently

assisting and may in the future assist other clients with their PPP loan applications

with ServisFirst. Sport & Wheat expects to be paid for its services in connection

with each loan, consistent with law.

                                   Synovus Bank

      98.105.       On March 24, 2020, Sport & Wheat was asked by another small

business client, “Borrower C,” to assist it in applying for a PPP loan.

      99.106.       Borrower C is a medical group in Pensacola, Florida that

specializes in surgery. Borrower C has nine employees.

      100.107.      Because the surgeries Borrower C performs for its patients are

predominately elective, Borrower C’s business had all but stopped due to the

COVID-19 pandemic and it was considering furloughing its staff.




                                          25
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 26 of 47




      101.108.      Borrower C hired Sport & Wheat to prepare a PPP loan

application intended to be submitted to Defendant Synovus Bank.

      102.109.      Sport & Wheat expended 8.67 hours of time preparing,

processing, and filing the PPP loan application and supporting documents. As with

other clients, Sport & Wheat’s help also will be needed with so-called “back-end

work” to ensure that the loan is later forgiven.

      110. Sport & Wheat’s principal and an employee at Synovus exchanged a

number of text messages over the course of negotiating Borrower C’s loan. (Ex. B.)

These messages make clear that Synovus was aware of Sport & Wheat’s role as an

agent; sought its assistance; and thanked it for its help.

      103.111.      On April 1, 2020, Sport & Wheat prepared a PPP loan

application that Borrower C signed as the borrower, and that Sport & Wheat signed

as its PPP Agent.

      104.112.      On April 1, 2020, Sport & Wheat communicated with Synovus

Bank, assisting Synovus Bank in resolving the bank’s mismatching of Borrower C’s

name. This mismatch had caused a delay to Borrower C’s application.

      105.113.      Thus, by that point, Synovus Bank knew that Sport & Wheat

was acting as Borrower C’s PPP Agent in connection with Borrower C’s PPP loan

application.



                                           26
           Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 27 of 47




         114. The text messages show a pattern of communication regarding the

PPP program and Synovus’s procedures. For example, on April 3, Sport & Wheat

texted to say that the bank’s PPP web site was up, to which the bank employee

responded, “Thank you Jesus!!!!! 🙏🙏🙏🙏” (Ex. B at 1.) On April 4, the

parties discussed whether the bank would e-mail Sport & Wheat’s clients about

loan status. Id. at 5. Other communications from the bank to Sport & Wheat

showed that “Yes they are processing,” meaning Sport & Wheat’s loans. Id. at 9.

         115.   Synovus’s employee effusively thanked Sport & Wheat for its help. Id.

at 15.

         116.   In the course of this program, Synovus was mobbed with business.

The bank told Sport & Wheat that employees were “working all weekend,” were

“texting me at 10 last night,” and had already processed 11,000 loan applications in

the eight days since the President signed the PPP into law. Id. at 6, 10, 11.

         117.   On April 5, Sport & Wheat texted to ask, “Has your day been crazy?”

The bank employee responded: “Absofreakinlutely.” Id. at 12. The day before, that

same employee said she needed a spa break when the PPP rush was over. Id. at 4.

         118. This is consistent with the bank’s own testimony under Rule 30(b)(6)

in this case. (Ex. C, deposition excerpts.) The bank testified that it had assigned

400 people, just in customer-facing jobs, to handle PPP loans—with more



                                           27
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 28 of 47




presumably behind the scenes. Id. at 49:24−50:8. Some of these people were

working formal overtime hours. Id. at 50:9−13. In fact, a local bank vice president in

Pensacola wrote to bank customers that the process was “stressful” and that

bankers were “talking on the phone at 11:00 and 12:00 at night” with customers.

44:3−46:11. The corporate representative testified that this meant “tension and

stress” for the bank. Id.

      119.   The bank also testified that it would have benefited from receiving a

“clean” PPP application, versus one with errors. Id. at 61:12−62:13. It agreed that

this “would have freed up some labor resources to work on a different application,

which would allow the bank to do more business.” Id. at 62:14−23.

      120. A “clean” application is what Sport & Wheat provided to Synovus.

Sport & Wheat’s professional knowledge made the application process smoother

and improved the bank’s workflow.

      121. Accordingly, the bank—acting under these overloaded conditions—

directly benefited from Sport & Wheat’s help.

      106.122.      On April 9, 2020, Sport & Wheat asked Synovus Bank about the

payment of Sport & Wheat fees as Borrower C’s PPP Agent. This communication

is documented in a different set of text messages. (Ex. D.)




                                          28
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 29 of 47




      123. Synovus Bank advised Sport & Wheat that Bank’s manager wrote: “At

this point Synovus Bank had decided that it wouldhas taken the position, right or

wrong, that they are not pay PPP Agents’paying the agent fees. .” Id. at 2.

      107.124.      Of course, this was after Synovus Bank had relied on Sport &

Wheat’s help, as described in the allegations above and the exhibits to this amended

complaint.

      125. The manager also wrote: “This was a Columbus [headquarters]

decision and was based on economics I suspect. I can’t speculate but I think we

might have paid them if the interest rate had stayed at 4% instead of 1%.” Id. at 3.

      108.126.      On April 17, 2020, Borrower C was able to access Synovus

Bank’s online portal to apply for a PPP loan in the amount of $163,303. Borrower C

did so using the financial information and supporting documentation that Sport &

Wheat had prepared.

      109.127.      On April 21, 2020, Borrower C received the funds from its PPP

loan as requested: $163,303.

      110.128.      Based on the size of this loan, applying the formula in the

Paycheck Protection Program, and on information and belief, Synovus Bank will

receive or has received its PPP loan origination fee of $8,165.15 (5% × $163,303).




                                          29
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 30 of 47




      111.129.      Under the rules, Synovus Bank is required to share part of its

fee with Sport & Wheat as Borrower C’s PPP Agent. The maximum amount Sport

& Wheat may receive under the PPP Interim Final Rule is $1,633.03 (1% ×

$163,303).

      112.130.      Sport & Wheat has not been compensated by Synovus Bank for

its services as Borrower C’s PPP Agent.

      113.131.      In addition to Borrower C, Sport & Wheat has assisted and will

assist other clients with their PPP loan applications with Synovus Bank. Sport &

Wheat expects to be paid for its services in connection with each loan, consistent

with law.

                                       TheFirst

      114.132.      On April 8, 2020, Sport & Wheat was asked by one of its small

business clients, “Borrower I,” to assist it in applying for a PPP loan.

      115.133.      Borrower I is a single-member LLC in the business of pressure-

washing, soft-washing, and roof cleaning. It is a Florida limited liability company

with its principal place of business in Pace, Florida.

      116.134.      Due to the COVID-19 pandemic, almost all of Borrower I’s

business had ceased.




                                          30
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 31 of 47




      117.135.      Sport & Wheat expended 1.8 hours of time preparing Borrower

I’s PPP loan application and gathering supporting documents. Sport & Wheat may

also be required to provide assistance to Borrower I for back-end work.

      118.136.      On April 9, 2020, Sport & Wheat prepared a PPP loan

application and supporting documents. Sport & Wheat signed the application as

PPP Agent in the space marked “Borrower’s Agent,” and e-mailed it to Borrower I.

Borrower I then sent the application to Defendant TheFirst.

      119.137.      On April 10, 2020, Borrower I was informed by TheFirst that

the application needed to be redone, and that only Borrower I should sign the

application—with Sport & Wheat’s name removed. (Ex. E at 2.) Specifically,

TheFirst’s employee wrote: “this is okay except for Jill’s signature. She is not an

authorized agent for the bank therefore she should not sign. Please redo this form

and only you sign it.” Id.

      138. That was in violation of the PPP Interim Final Rule, which permits a

Borrower to designate the PPP Agent of his choice. It is not up to Lenders to

choose which PPP Agents can represent Borrowers.

      120.139.      Further, TheFirst asked for another spreadsheet showing how

the loan amount had been calculated. Id.




                                           31
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 32 of 47




      121.140.      In response, Sport & Wheat complied with TheFirst’s request,

preparing a new spreadsheet, and making the changes to Borrower I’s PPP loan

application.

      122.141.      As a result of TheFirst’s review of the initial PPP loan

application submitted by Borrower I, TheFirst knew that Sport & Wheat was acting

as Borrower I’s PPP Agent in connection with the loan.

      123.142.      On April 29, 2020, Borrower I received the PPP loan it had

applied for, $7,574.50.

      124.143.      Based on the size of this loan, applying the formula in the

Paycheck Protection Program, and on information and belief, TheFirst will receive

or has received its PPP loan origination fee of $378.73 (5% × $7,574.50).

      125.144.      Under the Rule, TheFirst is required to share its fee with Sport

& Wheat as Borrower I’s PPP Agent, up to the amount of $75.75 (1% × $7,575).

      126.145.      Sport & Wheat has not been compensated by TheFirst.

      127.146.      In addition to Borrower I, Sport & Wheat has handled and will

handle other clients’ PPP loan applications for TheFirst. Sport & Wheat expects to

be paid for its services in connection with each loan, consistent with law.




                                          32
           Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 33 of 47




                                        Truist

      128.147.      On April 1, 2020, Sport & Wheat was asked by one of its small

business clients, “Borrower M,” to assist it in applying for a PPP loan. Borrower M

provides heating and air conditioning services. It is a Florida corporation with its

principal place of business in Milton, Florida. Borrower M has fifteen employees.

Due to the pandemic, customers were reluctant to expend funds on replacing air

conditioning units, and Borrower M was considering furloughing a number of its

workers.

      129.148.      Borrower M’s primary bank is Truist, and Borrower M hired

Sport & Wheat to work with Truist to secure its PPP loan. Accordingly, on April 1,

2020, Jill Sport (a partner in Sport & Wheat) wrote to Truist to say: “Good

morning. Under the guidelines released by the Treasury yesterday, we will be acting

as [Borrower M’s] agent in this process.”

      130.149.      Sport & Wheat then worked up an application on Truist’s

forms. It expended 4 hours of time preparing Borrower M’s loan application and

gathering supporting documents.

      131.150.      As with other borrowers, Sport & Wheat also will be required to

perform “back-end work” so that this loan is properly forgiven.




                                          33
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 34 of 47




       132.151.       On April 6, 2020, Sport & Wheat uploaded Borrower M’s

completed application and supporting documents to the Truist portal. The

application was signed by Sport & Wheat as Borrower M’s PPP Agent.

       133.152.       In e-mails on April 24, 2020, Truist notified Sport & Wheat that

a certain PPP worksheet had not been properly uploaded into the portal. When

Sport & Wheat asked if Borrower M needed to sign the document, Truist

responded: “You are able to sign as authorized representative[.]” In a further e-mail

that day, Truist wrote to Jill Sport: “Jill - it might be a good idea to log into the

portal and upload on your end the PPP Worksheet.” Ms. Sport did so.

       134.153.       On April 29, 2020, Sport & Wheat asked Truist what

information it would need in order to compensate Sport & Wheat fees for the work

done as Borrower M’s PPP Agent. Truist did not respond. Notably, Truist also did

not disclaim Sport & Wheat’s right to a fee, and Truist continued to perform work

on the application.

       135.154.       On May 1, 2020, Truist e-mailed Sport & Wheat to say that

Borrower M’s loan was approved, but that the worksheet signed by Sport & Wheat

would need to be signed by a Borrower M representative. Truist did not tell Sport &

Wheat that its name would have to be removed. The Truist banker also wrote: “I

also wanted to share that we secured SBA funding for their loan this week. . . . Feel



                                            34
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 35 of 47




free to call my cell with any questions.” This entire e-mail was with Sport & Wheat.

Truist did not even copy Borrower M on the exchange.

      136.155.      Truist funded Borrower M’s PPP loan on May 7, 2020, in the

requested amount of $187,557.

      137.156.      Based on the size of this loan, applying the formula in the

Paycheck Protection Program, and on information and belief, Truist will receive or

has received its PPP loan origination fee of $9,377.85 (5% × $187,557).

      138.157.      As with the other loans of this size, that means Sport & Wheat

is entitled to a maximum of $1,875.57 (1% × $187,557), which is to come from

Truist’s fee.

      139.158.      On May 8, 2020, Sport & Wheat again inquired about

information needed to pay agent fees and was told “[a]t this time we are still

awaiting guidance from legal team on approved response and guidance.”

      140.159.      Sport & Wheat has not been compensated by Truist for its

services as Borrower M’s PPP Agent.

      141.160.      Sport & Wheat construes Truist’s silence and stonewalling of

its repeated requests for payment as a refusal to carry out its legal obligation to

share its fee with Sport & Wheat.




                                           35
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 36 of 47




       142.161.      In addition to Borrower M, Sport & Wheat has assisted and will

assist other clients with PPP loan applications through Truist. Sport & Wheat

expects to be paid for its services in connection with each loan, consistent with law.

                         CLASS ACTION ALLEGATIONS

       143.162.      Sport & Wheat brings this action on behalf of itself and a class

and subclass of similarly situated businesses. Sport & Wheat seeks class

certification under both Fed. R. Civ. P. 23(b)(3) (monetary damages) and Rule

23(b)(2) (injunctive relief ).

       144.163.      Plaintiff’s proposed “National Class” is:

              All persons in the United States who acted as borrowers’
              agents with respect to a Paycheck Protection Program
              loan made by any Defendant, and who were not
              compensated by the Defendant for the work performed.                       Formatted: Font: Times New Roman


       145.164.      Plaintiff’s proposed “Florida Subclass” is:

              All persons in Florida who acted as borrowers’ agents
              with respect to a Paycheck Protection Program loan made
              by any Defendant, and who were not compensated by the
              Defendant for the work performed.                                          Formatted: Font: Times New Roman


       146.165.      Throughout this complaint, references to “the class” or “class

members” are intended to refer to members of both proposed classes.

       147.166.      Excluded from Plaintiff’s class definition are: (a) Defendants

and any entities in which Defendants have a controlling interest; (b) any entities in



                                           36
            Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 37 of 47




which Defendants’ officers, directors, or employees are employed and any of the

legal representatives, heirs, successors, or assigns of any of the Defendants; (c) the

judge to whom this case is assigned and any member of the judge’s immediate

family and any other judicial officer assigned to this case; and (d) any government

entity.

          148.167.    This class is maintainable upon the following grounds.

          149.168.    Numerosity. FRCP 23(a)(1). The Small Business Administration

has approved millions of PPP loans, and at least hundreds of thousands of those

borrowers relied on the help of PPP Agents. Because Defendants have failed to

compensate PPP Agents as a matter of practice, and due to widespread follow-on

suits in other districts against other lenders after news of this case was published, it

is clear that there are thousands of agents in this class. Joinder of all such PPP

Agents in this action would be impracticable.

          150.169.    Existence and Predominance of Common Questions of Fact and

Law. FRCP 23(a)(2). There is a well-defined community of interest in questions of

law and fact affecting the class. These questions include the following:

                a. Does the PPP Interim Final Rule provide class members with a
                   right to be paid out of Defendants’ origination fees?

                b. May Defendants fail or refuse to compensate class members who
                   assisted Borrowers in successfully applying for PPP loans?



                                           37
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 38 of 47




             c. Did Defendants maintain a policy of failing or refusing to pay class
                members for their services?

             d. Was Defendants’ systematic failure or refusal to compensate class
                members in violation of federal law?

             e. Is class certification appropriate under the circumstances?

             f. Are class members are entitled to damages, and if so, how is that to
                be determined?

             g. Are class members entitled to declaratory or injunctive relief?

             h. Are Sport & Wheat and the other class members entitled to an
                award of reasonable attorney’s fees, interest, and costs?

      151.170.      Typicality. FRCP 23(a)(3). Sport & Wheat’s claims are typical of

the claims of class members. There is nothing unusual about Sport & Wheat’s

organization or business activities; it is a typical accounting firm like others in the

class. Moreover, Sport & Wheat’s claims are identical to other class members in

that all PPP Lenders have received an origination fee under the same statute and

owe a portion of that fee to Sport & Wheat under the same PPP Interim Final Rule,

as well as the other class members. The factual and legal bases of Defendants’

liability to Sport & Wheat and each class Member are substantially similar. There

are no defenses available that are unique to Sport & Wheat.

      152.171.      Adequacy. FRCP 23(a)(4). Sport & Wheat is an adequate

representative of the class. It has diligently pursued its own claims, including filing

this action—the first in the country. Moreover, Sport & Wheat is a member of the


                                           38
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 39 of 47




class and its interests do not conflict with those of other class members. Sport &

Wheat has retained national counsel with substantial experience in litigating

complex individual and class cases, including business cases against large financial

institutions, and counsel have the financial ability to litigate this matter.

      153.172.      Appropriateness of injunctive relief. FRCP 23(b)(2). Injunctive

relief respecting the class as a whole is appropriate, because Defendants have acted

or failed to act on grounds generally applicable to the class as a whole. Defendants’

refusal to pay PPP Agent fees is a systematic policy of each Defendant, based on a

single statutory/regulatory scheme. Such conduct requires the Court’s imposition

of uniform relief to ensure compatible standards of conduct toward the class.

      154.173.      Superiority over other means of resolution. FRCP 23(b)(3). A class

action awarding money damages is superior to other available methods of resolving

these claims. Chiefly, the amounts owed by each individual Defendant to each class

member are too low to warrant the prosecution of individual actions. Therefore,

most class members could not and would not have redress of the wrongs

complained of, absent a class action. This would result in Defendants’ keeping their

ill-gotten gains. Moreover, a multiplicity of suits would congest the courts if class

members did pursue individual claims, and there would be a risk of inconsistent

results. Regarding other “superiority” factors, class members do not have a



                                            39
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 40 of 47




significant interest in controlling their own individual claims, because of the same

reasoning: the values may be too low to pursue, and class members’ limited time is

better spent on productive work. Regarding the extent of any other litigation, Sport

& Wheat is unaware of any other case involving these particular Defendants.

Regarding the desirability of concentrating claims in one forum, the case presents a

question of uniform federal law. Finally, in terms of likely difficulties of

administration, Sport & Wheat and its counsel feel confident that the Court will be

able to keep this litigation on course as a class action.

      155.174.      Class members are also readily ascertainable, because the

Defendants have a record of every loan they have made under the Paycheck

Protection Program. Further, the PPP is only weeks old, so it will not involve a

significant search to identify class members. Defendants also have perfect records

of Borrowers (who are required to repay unforgiven loans) and can locate class

members via that means as well.

                                 CONSTRUCTION

      156.175.      This complaint should be construed so as to do substantial

justice, and thus the factual allegations above should be considered incorporated

into each count below.




                                           40
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 41 of 47




      157.176.      Further, as the Rules of Civil Procedure permit, the counts

below are stated in the alternative. Fed. R. Civ. P. 8(d).

      158.177.      References to “Sport & Wheat” below should be construed to

include class members as well.

                                   COUNT 1:
                             UNJUST ENRICHMENT
                             (Against All Defendants)

      159.178.      Sport & Wheat brings this count on its own behalf and on behalf

of both the National Class and Florida Subclass.

      160.179.      Sport & Wheat performed services for Defendants and their

Borrowers.

      161.180.      Specifically, as detailed above, Sport & Wheat assisted

Defendants by explaining the new Paycheck Protection Program, including the

CARES Act and the relevant PPP Rules, to Defendants’ own customers, the

Borrowers. Sport & Wheat also worked with Borrowers to assemble the relevant

documents and information, drafted loan applications on Defendants’ own forms,

and packaged and submitted these materials to Defendants. In some cases, Sport &

Wheat affirmatively responded to the Defendants’ requests for information.




                                           41
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 42 of 47




      162.181.      All of Sport & Wheat’s conduct, as described in this count,

benefited each of the Defendants, by bringing completed loan packages to

Defendants’ banks, earning them origination fees.

      163.182.      With respect to each loan issued, Defendants performed less

work than they would have, absent Sport & Wheat’s involvement. The details of

this assistance with respect to some banks are discussed in the allegations above

pertinent to each bank.

      164.183.      Defendants benefited from Sport & Wheat’s help.

      165.184.      Defendants knew of the services Sport & Wheat was providing

as a PPP Agent to Defendants’ Borrowers. Defendants knew of the value of those

services. And Defendants knew of Sport & Wheat’s expectation of being

compensated, both as required by the PPP Interim Final Rule as well as through

Sport & Wheat’s contact with each Defendant.

      166.185.      Defendants accepted Plaintiff’s services and retained the

benefit of those services.

      167.186.      Defendants themselves earned substantial origination fees from

the SBA for issuing PPP loans.

      168.187.      But Defendants retained all of those fees for themselves,

including the portion of those fees that are owed to class members.



                                         42
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 43 of 47




      169.188.      Defendants have been unjustly enriched as a result.

      170.189.      Under the circumstances, it would be inequitable for

Defendants to retain all of the PPP loan origination fees paid to Defendants by the

SBA, without paying Sport & Wheat for its services as a PPP Agent.

      171.190.      Defendants are liable to Sport & Wheat and class members in

the amounts they unjustly retained.

                        COUNT 2:
 CONTRACT IMPLIED IN LAW (RESTITUTION/QUASI-CONTRACT)
                  (Against All Defendants)

      172.191.      Sport & Wheat brings this count on its own behalf and on behalf

of the National Class and Florida Subclass.

      173.192.      Sport & Wheat conferred a benefit on each Defendant. It did

so—at a minimum—by performing work which Defendants did not do, by bringing

completed loan applications to Defendants on behalf of Borrowers, and by making

it easier and faster for Defendants to process loans.

      174.193.      Each Defendant was aware of the benefit Sport & Wheat

conferred on it, because each Defendant knew that Sport & Wheat was a part of

each loan transaction in this action. In fact, as pled, certain Defendants even

affirmatively requested further assistance from Sport & Wheat in connection with

various transactions.



                                          43
            Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 44 of 47




      175.194.      Defendants earned the origination fee from the Small Business

Administration, set in the Paycheck Protection Program statute, and did so with

Sport & Wheat’s help.

      176.195.      Accordingly, Sport & Wheat conferred a benefit on each

Defendant.

      177.196.      Each Defendant has failed or refused to pay Sport & Wheat for

its work.

      178.197.      For all the reasons set out in this complaint, it would be

inequitable for Defendants to retain these benefits under the circumstances.

      179.198.      Defendants wrongfully retained the benefits conferred on them

by Sport & Wheat.

      180.199.      Defendants are liable to Sport & Wheat and class members in

the amounts of the benefits conferred on them.

                                   COUNT 3:
                                 CONVERSION
                             (Against All Defendants)

      181.200.      Sport & Wheat brings this count on its own behalf and on behalf

of the National Class and Florida Subclass.

      182.201.      A portion of the origination fee each Defendant received was

the rightful property of Sport & Wheat.



                                          44
         Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 45 of 47




      183.202.      Defendants’ interference with, and dominion and authority

over, Sport & Wheat’s property, is an overt act that is inconsistent with Sport &

Wheat’s rights.

      184.203.      Accordingly, Defendants are liable to Sport & Wheat and class

members for conversion in the amount of the fees they have tortiously retained.

                                    COUNT 4:
                             DECLARATORY RELIEF
                              (Against All Defendants)

      185. Sport & Wheat brings this count on its own behalf and on behalf of the

National Class and Florida Subclass.

      186. The Declaratory Judgment Act, 28 U.S.C. § 2201(a), permits the

Court to declare the rights of a party in a decree that has the force and eﬀect of a

ﬁnal judgment.

      187.   Defendants have asserted that Sport & Wheat is not entitled to a fee

for the work it performed.

      188. Sport & Wheat seeks a declaration that, because it performed work for

Borrowers, it is entitled to fees, to be paid from Defendants’ origination fees under

the Paycheck Protection Program.

      189. Sport & Wheat also seeks a declaration that Defendants acted

unlawfully, in refusing to maintain Sport & Wheat’s name as PPP Agent on loan



                                          45
          Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 46 of 47




applications and documents ﬁled with the Small Business Administration.

Defendants’ conduct was unlawful in that it ran afoul of the PPP Interim Final

Rule.

                               PRAYER FOR RELIEF

        Sport & Wheat demands a judgment against each of the Defendants. Sport &

Wheat demands, as pled in the alternative, Fed. R. Civ. P. 8(a)(3), the maximum of

all of the following:

           a. Compensatory damages, injunctive relief, restitution, disgorgement,
              quantum meruit damages, declaratory relief, and all other relief allowed
              by law or equity.

           b. An injunction requiring each Defendant to take any step necessary to
              permit Sport & Wheat and the class to be lawfully paid under law,
              including, but not limited to: retroactively amend and re-process any
              loan application; notify the Small Business Administration of a
              plaintiff’s participation in a transaction as required by law; and other
              steps deemed necessary by the Court.

           c. An injunction barring each Defendant from refusing to allow future
              Borrowers to have their PPP Agents paid out of origination fees paid to
              lenders under the Paycheck Protection Program.

           d. All costs of suit and attorney fees.

           e. Pre-judgment interest and post-judgment interest.

           f. Any other relief the Court deems fair.

           g. An order certifying the class, appointing Sport & Wheat as class
              representative, and appointing Sport & Wheat’s counsel as class
              counsel for the class.



                                           46
       Case 3:20-cv-05425-TKW-HTC Document 89-1 Filed 08/31/20 Page 47 of 47




        h. The costs of notifying the class that a class action has been certified.

                                JURY DEMAND

     Sport & Wheat demands a trial by jury on any issue triable of right by a jury.



Dated: May 27August 31, 2020          Respectfully submitted,                         Formatted: Font: Times New Roman




                                       /s/ Virginia M. BuchananWilliam F. Cash
                                      III                                             Formatted: Font: Times New Roman

                                      Virginia M. Buchanan
                                         (Fla. Bar No. 793116)
                                      Matthew D. Schultz (Fla. Bar No. 640328)
                                      William F. Cash III (Fla. Bar No. 68443)
                                      LEVIN, PAPANTONIO, THOMAS,
                                      MITCHELL, RAFFERTY & PROCTOR,
                                      P.A.
                                      316 South Baylen Street, Suite 600
                                      Pensacola, FL 32502
                                      Phone: 850-435-7059
                                      Email: bcash@levinlaw.com

                                       /s/ John S. Wirt
                                      John S. Wirt, Esq. (Fla. Bar No. 117640)
                                      Pamela Cocalas Wirt, Esq. (Fla. Bar No.
                                      109576)
                                      WIRT & WIRT, P.A.
                                      5 Calhoun Ave, Suite 306
                                      Destin, FL 32541
                                      Tel: 847-323-4082
                                      Fax: 314-431-6920
                                      jwirt@wirtlawﬁrm.com                            Formatted: Font: Times New Roman



                                      Attorneys for the Plaintiﬀ                      Formatted: Font: Times New Roman



                                        47
